I cannot concur. The decisive question upon this appeal is whether the amended complaint, served May 25, 1925, states a cause of action. The question is one of law, to be determined from the face of the pleadings. 31 Cyc. 419. We are not concerned with the former holdings except as they bear upon the pleadings before us. The opinion holds that the complaint served July 7, 1922, stated a cause of action under the Minnesota Railway Act, chapter 187, p. 253, L. 1915. It was so held in the former decision. That complaint, so altered as to eliminate all reference to railway employment, is the pleading now to be passed upon.
It was held in the Herr case, 154 Minn. 182, 191 N.W. 607, that pleading a cause of action under the railway act, chapter 187, p. 253, L. 1915, foreclosed the right to claim that a cause of action was stated under either the common or the general law. It was there held that a complaint alleging employment in railway service excluded every other cause of action. That decision was followed in the Lombard case, 160 Minn. 1, 199 N.W. 887, and the same rule was applied to death cases by holding that the railway act and the general death statute (section 9657, G.S. 1923), were mutually exclusive, and that one had no effect upon the other; that is, that a cause of action given by one was distinct from that given by the other. The rule is well settled by these decisions that, if a pleading brings the cause of action within the railway act, it must be confined to that act. If that be true, the complaint of July 7, 1922, stated a cause of action under the railway act only. That pleading remained in its original condition until May 25, 1925, when it was changed to its present form.
No cause of action under the general death statute was stated prior to May 25, 1925. If the cause of action set forth in the complaint of that date is not the same cause of action as that contained *Page 6 
in the pleading of July 7, 1922, it does not relate back to the commencement of the suit. That pleading takes effect only from the date of its service, May 25, 1925. Dun. Dig. § 5622; Dun. Pl. §§ 482, 483; Bruns v. Schreiber, 48 Minn. 366, 51 N.W. 120; Gilbert v. Gilbert, 120 Minn. 45, 138 N.W. 943; U.P. Ry. Co. v. Wyler, 158 U.S. 285, 15 Sup. Ct. 877, 39 L. ed. 983; Seaboard Air Line Ry. v. Renn, 241 U.S. 290, 36 Sup. Ct. 567, 60 L. ed. 1006; 37 C.J. 1074. It is hardly debatable that the complaint of May 25, setting forth a cause of action under the general death statute, states a different cause of action from the one set forth in the complaint of July 7, 1922, under the railway act, and also from the former complaints drawn under the Federal Employers Liability Act. 37 C.J. 1076; Westover v. Hoover,94 Neb. 596, 143 N.W. 946, 48 L.R.A. (N.S.) 984; U.P. Ry. Co. v. Wyler, supra. The Herr and Lombard cases are directly in point.
The query is: Was the cause of action pleaded in the complaint of May 25, 1925, contained in the complaint of July 7, 1922? Plaintiff's contention is that the complaint of July 7 stated a cause of action under both the general death statute and under the railway act, and the opinion would seem to maintain him in that contention. We are unable to understand how this can be in the face of the holding in the Herr and Lombard cases. To so hold is to overrule both of those decisions.
The Nash case is not at variance with the foregoing. In that case, an amendment was permitted so as to state a cause of action under the Iowa State Railway Employers Liability Act where the original complaint stated a cause of action under the Federal Employers Liability Act, but the issues were expressly confined to railway employment and the two acts were identical. That decision announced the rule later followed in the Herr and Lombard cases. The Strand case adopted the same rule. The Nash case reaffirms the rule that, if the cause of action is different, there is no relation back.
Reading the complaint of May 25 as of its date, it shows upon its face that the limitation of two years from the date of the accident *Page 7 
(April 4, 1921), had expired. It is unimportant upon this appeal whether the ruling permitting the amendments was right or wrong because a departure in pleading may be taken advantage of by demurrer. Bausman v. Woodman, 33 Minn. 512, 24 N.W. 198; James H. Bishop  Co. v. Travis, 51 Minn. 183, 53 N.W. 461.